Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard A. Brown II, on April 8, 2022.
The application has been amended as follows: 
Claim 2 has been amended to read:
--“The method of claim 1, wherein the adverse health condition is a member selected from the group consisting of: a wound, a respiratory condition, an inflammatory condition, chronic pain, a urological condition, arthritis, a skeletal condition, an ophthalmic condition, a cardiovascular condition, a neurological condition, a digestive condition, a reproductive condition, a cosmetic condition, and combinations thereof.”--
Claim 4 has been amended to read:
--“The method of claim 3, wherein the cardiovascular condition is a member selected from the group consisting of: aneurysm, atherosclerosis, high blood pressure, peripheral arterial disease, angina, coronary artery disease, coronary heart disease, heart attack, heart failure, stroke, transient ischemic attacks, pericardial disease, heart valve disease, congenital heart disease, cardiomyopathy, pericardial disease, aorta disease, Marfan syndrome, vascular disease, rheumatic heart disease, and combinations thereof.”--
		Claim 20 has been amended to read:
	“The method of claim 19, wherein the active agent is a member selected from the group consisting of an anti-infective agent, an antibiotic, an anti-tumor agent, an anti- inflammatory agent, a pain-controlling agent, an anti-rheumatic agent, a bisphosphonate, 3App. No. 16/788,288Atty Docket No. 026389-9286-USO2 Filed Feb. 11, 2020 Response filed March 7, 2022 a supplementary growth factor, a supplementary cytokine, an amino acid, a protein, a vaccine, a hormone, a vitamin, a phytoestrogen, fluoride, and combinations thereof.”--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendment filed 03/07/2022 insert the allowable subject matter of the allowed composition claims filed in the parent application, 15/450566, now patent 10,555,973.  As such, all rejections of record have been withdrawn.
Claims 1-11 and 17-22 are allowed.

Correspondence
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615